DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response to Official Action
The responses filed on March 21, 2022 and May 17, 2022 have been entered and made of record. Claims 34-69 are pending. Claims 1-33 are canceled.

Response to Arguments
Claim Rejections under 35 U.S.C. § 103 
	Applicant’s arguments, filed 03/21/2022, have been fully considered but arguments 1-3 and 5 are moot in view of the new ground(s) of rejection necessitated by the amendment initiated by the applicant.
Applicant’s argument #4, with respect to Claims 64-65, and 69, filed 03/21/2022, has been fully considered but is not persuasive.
Applicant argues, on pages 21-22 of Applicant’s Response, that the teaching of Kim et al. (FIG. 6D LR_First order) is not compatible with Ho et al. because the LR_first order from Kim et al. only applies to stereo_format_type having a value 0 to 6 or 10-11, where in Kim et al., none of these stereo_format_type has a depth component among the 3D components of a view, and that the claimed subject-matter recites that the at least one set of 3D video components corresponds to one view and comprises at least a 2D video component and corresponding depth components for the view.
However, Examiner respectfully disagrees. Yin discloses a set of 3D video components corresponding to one view and comprises at least a 2D video component and the corresponding depth component for the view, where a person of ordinary skill in the art would combine the LR_first order of Kim with Yin as being a stereoscopic image data stream containing stereoscopic image parameters including an arrangement order for the base and additional view images. (See Yin fig. 6 and paragraphs 0003-10 and see Kim fig. 6D and paragraphs 0016-21).
Therefore, in view of the above reasons, Examiner maintains the rejections of independent Claims 34, 39, 44, 50, 56, and 60. The rejections of dependent Claims 35-39, 40-43, 45-49, 51-55, 57-59, and 61-69 are maintained on similar grounds.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim 64 is objected to because it is currently dependent on a subsequent claim (67) and Claim 65 is objected to because it is currently dependent on a subsequent claim (66).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 34-63 and 66-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yin et al. (2010/0165077 A1) (hereinafter “Yin”) in view of Klein Gunnewiek et al. (U.S. Pub. No. 2010/0195716 A1) (hereinafter “Klein Gunnewiek”)

Regarding Claim 34, Yin discloses a method [see paras. 0002-03] comprising: 
encoding at least one set of 3D video components of a 3D video format in a layer-based structured bitstream, wherein each of said 3D video components is assigned to one layer of the layer-based structured bitstream, at least one layer of the layer-based structured bitstream being coded using one or more other layers as a reference [see Yin fig. 6 and para. 0003-10 describing multiview for 3D and see para. 0012 describing encoding at least two views corresponding to multi-view video content by, encoding a particular view of the at least two views as a base layer, and encoding each of at least one other view of the at least two views as an enhancement layer];
arranging the 3D video components of the at least one set of 3D video components in the layer-based structured bitstream in an order that is based on the 3D video format of the at least one set of 3D video components wherein the at least one set of 3D video components corresponds to one view and comprises at least a 2D video component and corresponding depth components for the view [see Yin paras. 0018-19 0022-23, 0063-64, 0072, and 0081-82 describing encoding a first stereoscopic view as a base layer, encoding at least one of a depth map and a disparity map as an enhancement layer using a prediction from the first stereoscopic view where the first stereoscopic view and the at least one of the depth map and the disparity map each correspond to a particular stereoscopic content and are encoded based on a selection from among at least two of temporal, spatial, and SNR scalability techniques]; 
encoding of signaling information of the layer-based structured bitstream [see Yin para. 0016 describing the video signal structure includes a particular view of at least two views encoded as a base layer, and at least one other view of the at least two views encoded as an enhancement layer using a prediction from a lower layer corresponding to at least one of the particular view and the at least one other view.].
Yin does not explicitly disclose said signaling information indicating said order.
Klein Gunnewiek in a same or similar endeavor teaches said signaling information indicating said order [see figs. 6-8 and paras. 0020-21, 0034, 0049-51, 0087-88, 0100-06].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Yin to add the teachings of Klein Gunnewiek as above in order to a method for encoding 3D image data at the transmission side wherein visible imperfections around depth discontinuities for a displayed image are reduced while keeping the amount of data within the encoded data in bounds [see Klein Gunnewiek para. 0019].

Regarding Claim 35, the combination of Yin and Klein Gunnewiek discloses all of the limitations of claim 34, and are analyzed as previously discussed with that claim.
Yin does not explicitly disclose wherein the signaling information further comprises: a second syntax element indicating whether a first 3D video component of the set of 3D video components is present in the layer-based structured bitstream; and a third syntax element indicating a first layer in the bitstream which corresponds to the first 3D video component of a set of 3D video components which is present in the layer-based structured bitstream.
Klein Gunnewiek in a same or similar endeavor teaches wherein the signaling information further comprises: a second syntax element indicating whether a first 3D video component of the set of 3D video components is present in the layer-based structured bitstream [see figs. 6-8 and paras. 0100-06, 0148-69]; and a third syntax element indicating a first layer in the bitstream which corresponds to the first 3D video component of a set of 3D video components which is present in the layer-based structured bitstream [see figs. 6-8 and paras. 0100-06, 0148-69].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Yin to add the teachings of Klein Gunnewiek as above in order to a method for encoding 3D image data at the transmission side wherein visible imperfections around depth discontinuities for a displayed image are reduced while keeping the amount of data within the encoded data in bounds [see Klein Gunnewiek para. 0019].

Regarding Claim 36, the combination of Yin and Klein Gunnewiek discloses all of the limitations of claim 35, and are analyzed as previously discussed with that claim.
Yin further discloses wherein the first 3D video component is a 2D video component of the set of 3D video components, a depth component corresponding to a 2D video component of the set of 3D video components, a 2D occlusion video component of a set of 2D video components or a depth occlusion video component corresponding to an occlusion video component of a set of 3D video components [see paras. 0018-19 0022-23, 0063-64, 0072, and 0081-82 describing encoding a first stereoscopic view as a base layer, encoding at least one of a depth map and a disparity map as an enhancement layer using a prediction from the first stereoscopic view where the first stereoscopic view and the at least one of the depth map and the disparity map each correspond to a particular stereoscopic content and are encoded based on a selection from among at least two of temporal, spatial, and SNR scalability techniques].

Regarding Claim 37, the combination of Yin and Klein Gunnewiek discloses all of the limitations of claim 34, and are analyzed as previously discussed with that claim.
Yin does not explicitly disclose wherein the signaling information further comprises a fourth syntax element indicating whether the persistence of the indications provided by said first, second and/or third syntax elements is canceled.
Klein Gunnewiek in a same or similar endeavor teaches wherein the signaling information further comprises a fourth syntax element indicating whether the persistence of the indications provided by said first, second and/or third syntax elements is canceled [see figs. 6-8 and paras. 0100-06, 0148-69].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Yin to add the teachings of Klein Gunnewiek as above in order to a method for encoding 3D image data at the transmission side wherein visible imperfections around depth discontinuities for a displayed image are reduced while keeping the amount of data within the encoded data in bounds [see Klein Gunnewiek para. 0019].

Regarding Claim 38, the combination of Yin and Klein Gunnewiek discloses all of the limitations of claim 34, and are analyzed as previously discussed with that claim.
Yin further discloses wherein the layer-based structured bitstream is compliant with a scalable video coding extension of a video coding standard [see Yin para. 0113].

Regarding Claims 39 and 42-43, all claim limitations are set forth in method form in Claims 34 and 37-38. Therefore similar grounds of rejection are used to reject Claims 39 and 42-43 as are used in the rejection for Claims 34 and 37-38 above, respectively. Further, Yin discloses an apparatus [see paras. 0002 and 0011].

Regarding Claims 40-41, all claim limitations are set forth in method form in Claims 35-36. Therefore similar grounds of rejection are used to reject Claims 40-41 as are used in the rejection for Claims 35-36 above, respectively. Further, Yin discloses an apparatus [see paras. 0002 and 0011].

Regarding Claims 44, 47, and 49, all claim limitations are set forth in Claims 34 and 37-38 in the encoding form and, therefore, rejections analogous to those presented for Claims 34 and 37-38 are applicable to Claims 44, 47, and 49. It would have been obvious to one of ordinary skill in the art that decoding data is the reverse of encoding data. Further, Yin discloses a video decoding device [para. 0014 describing a video decoder].

Regarding Claims 45-46, all claim limitations are set forth in Claims 35-36 in the encoding form and, therefore, rejections analogous to those presented for Claims 35-36 are applicable to Claims 45-46. It would have been obvious to one of ordinary skill in the art that decoding data is the reverse of encoding data. Further, Yin discloses a video decoding device [para. 0014 describing a video decoder].

Regarding Claim 48, the combination of Yin and Klein Gunnewiek discloses all of the limitations of claim 44, and are analyzed as previously discussed with that claim.
Yin further discloses wherein the signaling information is included in an SEI message [see paras. 0064, 0068, and 0075-82].

Regarding Claims 50, 53, and 55, all claim limitations are set forth in Claims 34 and 37-38 in the encoding form and, therefore, rejections analogous to those presented for Claims 34 and 37-38 are applicable to Claims 50, 53, and 55. It would have been obvious to one of ordinary skill in the art that decoding data is the reverse of encoding data. Further, Yin discloses a video decoding device [para. 0014 describing a video decoder].

Regarding Claims 51-52, all claim limitations are set forth in Claims 35-36 in the encoding form and, therefore, rejections analogous to those presented for Claims 35-36 are applicable to Claims 51-52. It would have been obvious to one of ordinary skill in the art that decoding data is the reverse of encoding data. Further, Yin discloses a video decoding device [para. 0014 describing a video decoder].

Regarding Claim 54, all claim limitations are set forth in method form in Claim 48. Therefore similar grounds of rejection are used to reject Claim 54 as are used in the rejection for Claim 48. Further, Further, Yin discloses an apparatus [see paras. 0002 and 0011].

Regarding Claims 56 and 59, all claim limitations are set forth in Claims 34 and 37 in the encoding form and, therefore, rejections analogous to those presented for Claims 34 and 37 are applicable to Claims 56 and 59. It would have been obvious to one of ordinary skill in the art that decoding data is the reverse of encoding data. Further, Yin discloses a video decoding device [para. 0014 describing a video decoder] and Klein Gunnewiek discloses a non-transitory processor readable medium having instructions stored thereon to perform the method as described above [see para. 0159].

Regarding Claims 57-58, all claim limitations are set forth in Claims 35-36 in the encoding form and, therefore, rejections analogous to those presented for Claims 35-36 are applicable to Claims 57-58. It would have been obvious to one of ordinary skill in the art that decoding data is the reverse of encoding data. Further, Yin discloses a video decoding device [para. 0014 describing a video decoder] and Klein Gunnewiek discloses a non-transitory processor readable medium having instructions stored thereon to perform the method as described above [see para. 0159].

Regarding Claims 60 and 63, all claim limitations are set forth in method form in Claims 34 and 37. Therefore similar grounds of rejection are used to reject Claims 60 and 63 as are used in the rejection for Claims 34 and 37 above, respectively. Further, Klein Gunnewiek discloses a non-transitory processor readable medium having a video signal structure stored thereon to perform the method and described above [see para. 0159].

Regarding Claims 61-62, all claim limitations are set forth in method form in Claims 35-36. Therefore similar grounds of rejection are used to reject Claims 61-62 as are used in the rejection for Claims 35-36 above, respectively. Further, Klein Gunnewiek discloses a non-transitory processor readable medium having a video signal structure stored thereon to perform the method and described above [see para. 0159].

Regarding Claim 66, the combination of Yin and Klein Gunnewiek discloses all of the limitations of claim 44, and are analyzed as previously discussed with that claim.
Yin further discloses wherein said signaling information comprises a first syntax element indicating the 3D video format among at least: a first 3D video format wherein the 3D video components of the first 3D video format comprise the 2D video and corresponding depth components, and a second 3D video format wherein the 3D video components of the second 3D video format comprise the 2D video, corresponding depth components, 2D occlusion video component and corresponding depth occlusion video component [see Yin para. 0061 describing when base_layer_is_left_view_flag is equal to 1, this indicates that the left view is coded in the base layer. Conversely, when base_layer_is_left_view_flag is equal to 0, this indicates that the right view is coded in the base layer and para. 0082 where the function block 715 parses depth messages from the SEI message, and passes control to a function block 720. The function block 720 reconstructs another stereoscopic (non-coded) view as the base layer using reconstructed video from the base layer, reconstructed depth/disparity map from the enhancement layer, and depth parameters from the SEI message, and passes control to a function block 725].

Regarding Claim 67, the combination of Yin and Klein Gunnewiek discloses all of the limitations of claim 34, and are analyzed as previously discussed with that claim.
Yin further discloses wherein said signaling information comprises a first syntax element indicating the 3D video format among at least: a first 3D video format wherein the 3D video components of the first 3D video format comprise the 2D video and corresponding depth components, and a second 3D video format wherein the 3D video components of the second 3D video format comprise the 2D video, corresponding depth components, 2D occlusion video component and corresponding depth occlusion video component [see Yin para. 0061 describing when base_layer_is_left_view_flag is equal to 1, this indicates that the left view is coded in the base layer. Conversely, when base_layer_is_left_view_flag is equal to 0, this indicates that the right view is coded in the base layer and para. 0082 where the function block 715 parses depth messages from the SEI message, and passes control to a function block 720. The function block 720 reconstructs another stereoscopic (non-coded) view as the base layer using reconstructed video from the base layer, reconstructed depth/disparity map from the enhancement layer, and depth parameters from the SEI message, and passes control to a function block 725].

Regarding Claim 68, the combination of Yin and Klein Gunnewiek discloses all of the limitations of claim 50, and are analyzed as previously discussed with that claim.
Yin further discloses wherein said signaling information comprises a first syntax element indicating the 3D video format among at least: a first 3D video format wherein the 3D video components of the first 3D video format comprise the 2D video and corresponding depth components, and a second 3D video format wherein the 3D video components of the second 3D video format comprise the 2D video, corresponding depth components, 2D occlusion video component and corresponding depth occlusion video component [see Yin para. 0061 describing when base_layer_is_left_view_flag is equal to 1, this indicates that the left view is coded in the base layer. Conversely, when base_layer_is_left_view_flag is equal to 0, this indicates that the right view is coded in the base layer and para. 0082 where the function block 715 parses depth messages from the SEI message, and passes control to a function block 720. The function block 720 reconstructs another stereoscopic (non-coded) view as the base layer using reconstructed video from the base layer, reconstructed depth/disparity map from the enhancement layer, and depth parameters from the SEI message, and passes control to a function block 725].

Claims 64-65 and 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yin in view of Klein Gunnewiek et al. in further view of Kim et al. (U.S. Pub. No. 2009/0195640 A1) (from 06/22/2015 IDS) (hereinafter “Kim”) and Chen et al. (U.S. Pub. No. 2014/0341293 A1) (hereinafter “Chen”)

Regarding Claim 64, the combination of Yin and Klein Gunnewiek discloses all of the limitations of claim 67, and are analyzed as previously discussed with that claim.
Yin does not explicitly disclose wherein the 3D video components of the at least one set of 3D video components are arranged in the layer-based structured bitstream: in a first order when the 3D video components of the set are in the first 3D video format, and in a second order when the 3D video components of the set are in the second 3D video format.
Kim in a same or similar endeavor teaches wherein the 3D video components of the at least one set of 3D video components are arranged in the layer-based structured bitstream:
in a first order [see fig. 6D showing order LR_first=0 for each 3D video type and shown in figs. 6B and 6C, and see paras. 0132-52], and 
in a second [see fig. 6D showing order LR_first=1 for each 3D video type and shown in figs. 6B and 6C, and see paras. 0132-52; from Claim 34, Ho teaches the multiple 3D video formats in paras. 0005-08].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Yin to add the teachings of Kim as above in order for generating a stereoscopic image data stream containing parameters representing information regarding a three-dimensional/two-dimensional (3D/2D) image in units of data regions of a stereoscopic image that partially has 3D and 2D data regions, and reconstructing an original image by decoding a stereoscopic image data stream containing such parameters [see Kim para. 0019].
Chen in a same or similar endeavor teaches when the 3D video components of the set are in the first 3D video format and order when the 3D video components of the set are in the second 3D video format [see para. 0046].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Yin to add the teachings of Chen as above in order for 3-dimensional encoding and/or decoding of video by which video data received from a plurality of cameras and is coded/decoded 3-dimensionally [see Chen para. 0007].

Regarding Claim 65, the combination of Yin and Klein Gunnewiek discloses all of the limitations of claim 66, and are analyzed as previously discussed with that claim.
Yin does not explicitly disclose wherein the 3D video components of the at least one set of 3D video components are arranged in the layer-based structured bitstream: in a first order when the 3D video components of the set are in the first 3D video format, and in a second order when the 3D video components of the set are in the second 3D video format.
Kim in a same or similar endeavor teaches wherein the 3D video components of the at least one set of 3D video components are arranged in the view- or layer-based structured bitstream:
in a first order [see fig. 6D showing order LR_first=0 for each 3D video type and shown in figs. 6B and 6C, and see paras. 0132-52], and 
in a second order [see fig. 6D showing order LR_first=1 for each 3D video type and shown in figs. 6B and 6C, and see paras. 0132-52].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Yin to add the teachings of Kim as above in order for generating a stereoscopic image data stream containing parameters representing information regarding a three-dimensional/two-dimensional (3D/2D) image in units of data regions of a stereoscopic image that partially has 3D and 2D data regions, and reconstructing an original image by decoding a stereoscopic image data stream containing such parameters [see Kim para. 0019].
Chen in a same or similar endeavor teaches when the 3D video components of the set are in the first 3D video format and order when the 3D video components of the set are in the second 3D video format [see para. 0046].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Yin to add the teachings of Chen as above in order for 3-dimensional encoding and/or decoding of video by which video data received from a plurality of cameras and is coded/decoded 3-dimensionally [see Chen para. 0007].

Regarding Claim 69, the combination of Yin and Klein Gunnewiek discloses all of the limitations of claim 68, and are analyzed as previously discussed with that claim.
Yin does not explicitly disclose wherein the 3D video components of the at least one set of 3D video components are arranged in the layer-based structured bitstream: in a first order when the 3D video components of the set are in the first 3D video format, and in a second order when the 3D video components of the set are in the second 3D video format.
Kim in a same or similar endeavor teaches wherein the 3D video components of the at least one set of 3D video components are arranged in the view- or layer-based structured bitstream:
in a first order [see fig. 6D showing order LR_first=0 for each 3D video type and shown in figs. 6B and 6C, and see paras. 0132-52], and 
in a second order [see fig. 6D showing order LR_first=1 for each 3D video type and shown in figs. 6B and 6C, and see paras. 0132-52].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Yin to add the teachings of Kim as above in order for generating a stereoscopic image data stream containing parameters representing information regarding a three-dimensional/two-dimensional (3D/2D) image in units of data regions of a stereoscopic image that partially has 3D and 2D data regions, and reconstructing an original image by decoding a stereoscopic image data stream containing such parameters [see Kim para. 0019].
Chen in a same or similar endeavor teaches when the 3D video components of the set are in the first 3D video format and order when the 3D video components of the set are in the second 3D video format [see para. 0046].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify Yin to add the teachings of Chen as above in order for 3-dimensional encoding and/or decoding of video by which video data received from a plurality of cameras and is coded/decoded 3-dimensionally [see Chen para. 0007].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483